IGINAL                                          09/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 20-0409


                                        DA 20-0409


STATE OF MONTANA,
                                                                        SEP 0 6 2022
             Plaintiff and Appellee,                                  Bovven Greenwood
                                                                    Clerk of Supreme Court
                                                                       StatF, nf Rilontana
      v.
                                                                     ORDER
HOLLY ANN MATHIS, aka,
HOLLY ANN NORLING,

             Defendant and Appellant.



       Appellant Holly Ann Mathis (Mathis) has filed a Petition for Rehearing of this
Court's opinion in State v. Mathis, 2022 MT 156, 409 Mont, 348,          P.3d         (Opinion),
affirming Mathis's conviction for incest. Mathis challenges only our decision regarding
issue one: whether the district court correctly denied Mathis's motion to interview T.N. and
J.M. This Court affirmed the District Court's denial of Mathis's request. We concluded that
the record established the children had declined any further interviews and further
recognized a witness's right to decline an interview. In her Petition, Mathis argues that the
record does not support a conclusion that the children themselves declined interviews.
Mathis raised this argument in her reply brief in response to the State's answer brief.
       Under M. R. App. P. 20, this Court seldom grants petitions for rehearing. The Rule
makes clear that this Court will entertain a petition for rehearing on very limited grounds.
Specifically, this Court will consider a petition for rehearing only if the opinion "overlooked
some fact material to the decision," if the opinion "overlooked some question presented by
counsel that would, have proven decisive to the case," or if the "decision conflicts with a
statute or controlling decision not addressed" by this Court. M. R. App. P. 20(a)(i)-(iii).
       Here, Mathis would have us ignore a clear and unambiguous representation made by
Mathis in her motion for the children's interviews filed before the trial court: that she had
"diligently sought access to both [T.N.] and [J.M.] for pretrial interviews [and] [t]o date, all
requests have been denied." Opinion, ¶ 11, n. 4. Based on this unqualified representation
alone, without considering other representations and responses made by the parties in the
trial court pleadings, this Court correctly relied on Mathis's representation that the children
had declined any further interviews. If it had been otherwise, it was Mathis's burden to
demonstrate that § 46-15-320, MCA, was being unconstitutionally applied to her under the
facts of her case. Thus, this Court has not overlooked a material fact or any arguments
presented in Mathis's reply brief. To the contrary, we simply rejected Mathis's argument
and her interpretation of the record and addressed the issue entirely in our Opinion.
       Having fully considered Appellant's petition, the Court concludes that rehearing is not
warranted under M. R. App. P. 20. The Court did not overlook material facts or issues raised
by the parties or fail to address a controlling statute or decision that conflicts with the
Memorandum Opinion issued in this matter.
       IT IS THEREFORE ORDERED that the Petition for Rehearing is DENIED.
       The Clerk is directed to provide copies of this Order to all parties and counsel of
record.
       Dated this      ----- day of September, 2022.



                                                                  Chief Justice




                                                       sc---,±J
                                               2
?.-)!iK J41•IL